Pfeifer, J.,
dissenting.
{¶ 61} I agree with Justice Lanzinger’s concurring opinion that the majority opinion is so fact-specific that it has almost no ongoing vitality.
{¶ 62} The right of parents to custody of their children “is perhaps the oldest of the fundamental liberty interests recognized by this Court.” Troxel v. Granville (2000), 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49. Furthermore, this fundamental liberty interest “does not evaporate simply because [parents] have not been model parents or have lost temporary custody of their child to the *552State.” Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599. There is no question that Todd H. and Sarah H. have not been model parents; otherwise, their children would not be in the temporary custody of Lucas County Children Services. This court today prevents them from ever regaining custody because of Todd’s prior pedophilia offense, even though the majority opinion states that “there was no evidence that Todd had reoffended since 1991.” The majority opinion goes to great lengths to state that this court’s decision is not based on Todd’s condition but rather on the unacceptable risk that he will reoffend. It is a distinction without a difference.
Thomas A. Sobeeki, for appellants Sarah H. and Todd H.
Dianne L. Keeler, for appellee Lucas County Children Services.
{¶ 63} I realize that there is a risk that Todd will reoffend; I find that risk exceedingly troubling. But Todd has paid his debt to society for the crimes he pleaded guilty to, he has adhered to the terms of his probation, and he has submitted to sexual-offender treatment, though not as completely as his therapist or the members of this court, including me, would like. The bottom line is that Todd is losing a fundamental liberty interest, the custody of his children, because of something he might do, not because of something he has done. Even worse, Sarah is losing custody of her children permanently, not because of something she has done, but because of something Todd, her husband and the father of her children, might do. I dissent.